UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7427


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JAMES DOW VANDIVERE,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James E. Gates,
Magistrate Judge. (5:15-hc-02017-D)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Dow Vandivere, Appellant Pro Se.    G. Norman Acker, III,
Rudolf A. Renfer, Jr., Assistant United States Attorneys, Robert
J. Dodson, Special Assistant United States Attorney, Michael
Gordon James, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Dow Vandivere seeks to appeal the district court’s

denial of his pro se motion for summary judgment in the civil

commitment proceedings against him.              The Government has moved to

dismiss the appeal for lack of jurisdiction.                         This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and   certain    interlocutory        and    collateral         orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan   Corp.,    337 U.S. 541,   545-46      (1949).        The   order

Vandivere    seeks   to    appeal    is     neither    a     final    order    nor   an

appealable interlocutory or collateral order.                       Accordingly, we

grant the Government’s motion and dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and    argument     would    not    aid    the   decisional

process.

                                                                            DISMISSED




                                          2